Citation Nr: 1739265	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  17-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel 



INTRODUCTION

The Veteran had active air service from December 1960 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks to establish his entitlement to TDIU.  He is service-connected for nephropathy secondary to diabetes mellitus, rated 60 percent; chronic adjustment disorder, rated 30 percent; retinopathy secondary to diabetes mellitus, rated 30 percent; type II diabetes mellitus, rated 20 percent; residuals of prostate cancer, status post prostatectomy, rated 10 percent; and impotence, secondary to diabetes mellitus, rated 0 percent.  The Veteran's combined rating is 90 percent.

The Veteran's private treatment records include a February 2016 diabetic checkup wherein the examiner assessed findings of marked decrease in vibration sensation in the Veteran's forefoot as diabetic changes of peripheral neuropathy.  Thus, the evidence suggests additional complications of service-connected diabetes mellitus which have not been evaluated.  A series of VA examinations in November 2016 did not evaluate whether peripheral neuropathy was present.  Thus, the Board remands this case for additional VA examination.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of treatment with Harvard Vanguard Medical Associates since January 2017.

2.  Schedule the Veteran appropriate VA examination to determine the nature and severity of diabetes mellitus and its complications.  The examiner should specifically evaluate whether the Veteran manifests diabetic neuropathy of the upper and/or lower extremities.  

The examiner's attention is directed towards private medical records which include a February 2016 examination which assessed a finding of marked decrease in vibration sensation in the forefoot as diabetic changes of peripheral neuropathy.

3.  Thereafter, readjudicate the claim.  If the TDIU benefit sought on appeal is not fully satisfied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

